Appeal and *1350cross appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered March 31, 2008 in a personal injury action. The order, among other things, denied in part defendants’ cross motion for summary judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on May 7, 2009 and filed in the Monroe County Clerk’s Office on June 9, 2009,
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs upon stipulation. Present—Scudder, PJ., Hurlbutt, Peradotto, Green and Gorski, JJ.